Case 3:20-cv-01007 Document1 Filed 01/13/20 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF PUERTO RICO |

UNITED STATES OF AMERICA,
Plaintiff

Vv.

$28,000.00 IN U.S. CURRENCY,
Defendant.

 

 

CIVIL NO.: 20-

VERIFIED COMPLAINT FOR FORFEITURE IN REM

TO THE HONORABLE COURT:

COMES NOW, plaintiff, the United States of America, by and through its undersigned
attorneys, W. Stephen Muldrow, United States Attorney for the District of Puerto Rico; Héctor E.
Ramirez-Carbo, Assistant United States Attorney, Chief Civil Division, and Carmen M. Marquez-

Marin, Assistant United States Attorney, brings this complaint and alleges as follows in accordance

with Supplemental Rule G(2) of the Federal Rules of Civil Procedure.

NATURE OF THE ACTION

1. This is a civil action in rem brought to enforce the provisions of Title 21, United States

Code, Sections 841(a)(1), 843(b), 846 and 881(a)(6) and Title 18, United States Code,

Section 1956(a)(1)(B)@).

2. The defendant currency seized by an officer of the United States Postal Inspection Service

DEFENDANT IN REM

(“USPIS”), consists of $28,000.00 in U.S. currency.

JURISDICTION AND VENUE

3. This Court has subject matter jurisdiction over an action commenced by the United States

 
Case 3:20-cv-01007 Document1 Filed 01/13/20 Page 2 of 4

pursuant to Title 28 United States Code, Section 1345; over an action for forfeiture
pursuant to Title 28, United States Code, Section 1355; and over this particular action
pursuant to Title 21, United States Code, Sections 841(a)(1), 843(b), 846 and 881(j) and
Title 18, United States Code, Section 1956(a)(1)(B)().
. This Court has in rem jurisdiction over the defendant currency pursuant to Title 28, United
States Code, Section 1355(b)(1)(A) (acts and omissions giving rise to the forfeiture
occurred in this district) and Section 1355(b)(1)(B) (the defendant currency is found in this
district).
. Venue is proper in this district pursuant to Title 28, United States Code, Section
1355(b)(1)(A) (acts and omissions giving rise to the forfeiture occurred in this district) and
Section 1395 (the defendant currency is found in this district).

BASIS FOR FORFEITURE
. This is a civil action in rem brought to enforce the provisions of Title 21, United States
Code, Sections 841(a)(1) (Unlawful acts), 843(b) (Communication facility), 846 (Attempt
and conspiracy), and 881(a)(6) for all moneys, negotiable instruments, securities, or other _
things of value furnished or intended to be furnished by any person in exchange for a
controlled substance or listed chemical in violation of this subchapter, all proceeds
traceable to such an exchange. Additionally this civil action is brought to enforce the
provisions of Title 18, United States Code, Section 1956(a)(1(B)(i) (Laundering of
monetary instruments).

FACTS

. The facts and circumstances supporting the seizure and forfeiture of the defendant currency
are contained in the Title 28, United States Code, Section 1746 unsworn declaration of the
USPIS, U.S. Postal Inspector, Héctor J. Martinez attached hereto, and incorporated herein

as if fully stated.

 
Case 3:20-cv-01007 Document1 Filed 01/13/20 Page 3 of 4
CLAIM FOR RELIEF

WHEREFORE, the United States of America prays that a warrant of arrest for the

defendant currency be issued; that due notice be given to all parties to appear and show cause why

the forfeiture should not be decreed; that judgment be entered declaring the defendant currency

condemned and forfeited to the United States of America for disposition according to law; and that

the United States of America be granted such other and further relief as this Court may deem just

and proper, together with the costs and disbursements of this action.

RESPECTFULLY SUBMITTED,

In San Juan, Puerto Rico, this [A th day of cla YuUar _, 2020.
g

si Cecator &. Ramirez Carhé

Héctor E. Ramirez-Carbo

Assistant U.S. Attorney

Chief Civil Division

UNITED STATES ATTORNEY’S OFFICE
Torre Chard6én, Suite 1201

350 Carlos Chardon Street

San Juan, Puerto Rico 00918

Phone Number: (787) 766-5656
Hector.E.Ramirez@usdoj.gov

W. STEPHEN MULDROW
United States Attorney

s/Carmen CM. CM argues Marin
Carmen M. Marquez-Marin

Assistant United States Attorney

USDC # 211302

UNITED STATES ATTORNEY’S OFFICE
Torre Chardén, Suite 1201

350 Carlos Chardén Street

San Juan, Puerto Rico 00918

Phone Number: (787)766-5656
maritza.gonzalez@usdoj.gov

 
Case 3:20-cv-01007 Document1 Filed 01/13/20 Page 4 of 4

VERIFIED DECLARATION
I, Carmen M. Marquez-Marin, Assistant U.S. Attorney, for the District of Puerto Rico,
declare under penalty of perjury as provided by Title 28, United States Code, Section 1746, the
following:
That the foregoing Complaint is based on reports and information furnished to me by the
USPIS; that everything contained therein is true and correct to the best of my knowledge and belief.

Executed in San Juan, Puerto Rico, this |/3 ™ day of enuary , 2020,

 

SC armen CM. CMérquee Marin

Carmen M. Marquez-Marin
Assistant U.S. Attorney

VERIFIED DECLARATION
I, Héctor J. Martinez, U.S. Postal Inspector, USPIS declare as provided by Title 28, United
States Code, Section 1746, the following:
I have read the contents of the foregoing Complaint for Forfeiture in Rem and the attached
unsworn declaration thereto, and I find the same to be true and correct to the best of my knowledge
and belief. I declare under penalty of perjury that the foregoing is true and correct.

Executed in San Juan, Puerto Rico, this £4 day of 4 , 2020.

 

 

 
Case 3:20-cv-01007 Document 1-1 Filed 01/13/20 Page 1 of 11

UNSWORN DECLARATION UNDER PENALTY OF PERJURY
Title 28, United States Code, Section 1746

I, Hector Martinez, U.S. Postal Inspector with the United States Postal Inspection Service

(USPIS), hereby declare as follows:
PROFESSIONAL BACKGROUND

I am a Postal Inspector with the United States Postal Inspection Service (USPIS), currently
assigned to the San Juan Field Office, and have so been employed since June 2017. I have received
formal classroom training from the United States Postal Inspection Service during the 12-week
Postal Inspector Basic Training Academy at the Career Development Unit in Potomac, Maryland. I
also have had additional training and experience with other U.S. Postal Inspectors and federal and
local law enforcement agents in connection with the investigation of the use of the U.S. Mail or in
connection with the U.S. Postal Service (“USPS”), property of the USPS, and other postal offenses,
as set forth in Title 18, United States Code, Section 3061. As such, Iam an “investigative or law
enforcement officer” within the meaning of Title 18, United States Code, Section 2510(7). That is, I
am an officer of the United States who is empowered by law to conduct investigations and to make
arrests for crimes furthered through the use of the U.S. Mail or in connection with the U.S. Postal
Service.

lam currently assigned to the San Juan Prohibited Mail Team and am primarily responsible
for investigations involving the illegal use of the U.S. Mail in the trafficking of narcotics and
firearms. As a result, Ihave conducted numerous firearms and narcotics investigations involving the
transportation of firearms and controlled substances; as well as those involving proceeds derived
from the distribution of firearms and controlled substances via the mail, in violation of Title 18

United States Code, Sections 922 (a)(1)(a) & (a)(3), and 1715, and 21 United States Code, Sections

 

 
Case 3:20-cv-01007 Document 1-1 Filed 01/13/20 Page 2 of 11

19-USP-001850

841 (a)(1), 843(b), and 846. As a Postal Inspector, I have also worked on several investigations
involving the use of the U.S. Mail and the Postal Service to launder and smuggle currency derived
from specified unlawful activities, including narcotics distribution, in violation of Title 18, United

States Code, Sections 981, 982, 1956, and 1957, and Title 31, United States Code, Section 5325.

 

 

Additionally, I have also participated in several interdiction operations targeting parcels containing
illegal firearms, narcotics, and proceeds thereof, both in San Juan and elsewhere in the continental
United States. While conducting investigations relative to the mailing of firearms, narcotics, and
| currency, I have had the opportunity to become familiar with known trafficking sources and
destination areas, various smuggling methods and techniques used by traffickers, as well as the
manner in which traffickers package illicit firearms, narcotics, and related proceeds.

This Unsworn Declaration is submitted in support of a verified complaint of forfeiture, which
involves the offenses detailed in Section 881(a)(6) of Title 21, United States Code, particularly all
moneys, negotiable instruments, securities or other things of value furnished or intended to be
furnished by any person in exchange for controlled substance or listed chemicals, in violation of the
subchapter, all proceeds traceable to such an exchange and all moneys, negotiable instruments and
securities used or intended to be used to facilitate any violation of Title 21.

Because this declaration is submitted for a limited purpose, the undersigned has not included
details of every aspect of this investigation. The facts and information contained in this unsworn
declaration are based on my personal knowledge as well as observations of other Postal Inspectors

involved in this investigation. All observations that were not personally made by me were relayed to
Case 3:20-cv-01007 Document 1-1 Filed 01/13/20 Page 3 of 11

19-USP-001850

me by other law enforcement officers as a result of my personal participation in the investigation of
Pedro Mangual, Isair Sierra, and others; through information obtained from other law enforcement
agencies, witnesses and reliable sources, I am familiar with the facts and circumstances of the
offenses described in the “Facts” section of this unsworn declaration.

Unless otherwise noted, whenever in this unsworn declaration I assert that a statement was
made, the information was provided by another law enforcement officer, to whom I have spoken or
whose report I have read and reviewed.

Likewise, information resulting from the parcel interdiction and investigation, except where
otherwise indicated, does not set forth my observations, but rather has been provided, directly or
indirectly, through other law enforcement officers that conducted the interdiction.

PROPERTY TO BE FORFEITED
$28,000.00 IN U.S. CURRENCY

INVESTIGATIVE BASIS
Based on my training and experience I have learned that:

1. The U.S. Mail is often used by narcotic traffickers to transport controlled substances, as well
as U.S. currency derived from, or involved in, the distribution of controlled substances, either
as payment or proceeds;

2. The drug traffickers know that both Priority Mail Express, and Priority Mail, are considered

‘First Class Mail and are therefore protected against inspection without a Federal Search
Warrant;

3. That drug traffickers discern that by using Priority Mail Express and Priority Mail with
Case 3:20-cv-01007 Document 1-1 Filed 01/13/20 Page 4 of 11

19-USP-001850

Delivery Confirmation, they can track the parcels, control dispatch times and locations, and
most importantly, have a guarantee of delivery in one or two business days. Moreover,
traffickers also know that any delay in a Priority Mail Express parcel delivery could
represent that such parcel has been intercepted by law enforcement;

That law enforcement agencies have established, based upon years of experience in narcotics
investigations, that the state of Philadelphia frequently receives controlled substances sent
via the U.S. Mail from Puerto Rico. Furthermore, Puerto Rico is a known destination for the
returning proceeds or payments of such narcotics from Philadelphia.

That, in addition to the aforementioned, it is customary for narcotics traffickers to hand write
the labels attached to the mail piece instead of using a pre-printed label. Pre-printed labels
are customary with most legitimate businesses utilizing the Priority Mail Express service;
That individuals who regularly handle controlled substances often leave the scent of
controlled substances on the box, packaging materials, and U.S. currency they handle, and
that packaging materials are often stored in close proximity to the controlled substances,
transferring the odor to the packaging materials;

That narcotic canines, also known as K-9, are trained to alert to the smell of various
chemicals present in illegal narcotic drugs, such as methyl benzoate, a chemical present in
cocaine;

That USPIS Inspectors know from training and experience that individuals who traffic in

controlled substances rarely include any type of instruction with the proceeds, unlike
Case 3:20-cv-01007 Document 1-1 Filed 01/13/20 Page 5 of 11

19-USP-001850

10.

11.

12.

legitimate businesses or gifts whose note, letter, receipt, or coupon is included with the cash
or monetary instruments;
Postal Inspectors have found, in most cases, narcotics payments have been primarily in

twenty-dollar denominations.

FACTS

On September 5, 2018, at the USPS General Post Office located in San Juan, Puerto Rico,
Express Mail parcel EJ112172178US addressed to "Isair Sierra, Calle Marquesa O-1
Rivieras de Cupey Bajos San Juan PR, 00926" with a return address of "Pedro Mangual,
5428 Sylvester St, Philadelphia PA 19124", was identified by Postal Inspectors as meeting
the initial suspicious characteristics of a narcotics mailing.

The subject parcel was a square white USPS Priority Mail Express box, had a hand written
label, weighed approximately five (5) pounds and two (2) ounces, and measured
approximately 12" x 14" x 3". The parcel had affixed to it U.S. Postage Meter strip number
R2305H130159, with a postage amount of $71.95, the parcel was mailed from Philadelphia,
PA, Dated September 3, 2019. A Priority Mail Express handwritten label was attached to
the parcel.

On September 5, 2019, at the U.S. Postal Inspection Service facility, located in Guaynabo,
Puerto Rico, the parcel was placed for exterior examination by a narcotics detection canine
from the U.S. Customs and Border Protection. According to the officer who handled the

canine, "Baku" exhibited a change of behavior consistent with the presence of various odors
Case 3:20-cv-01007 Document 1-1 Filed 01/13/20 Page 6 of 11

19-USP-001850

13.

14.

15.

16.

17.

18.

of controlled substances.

On September 10, 2019, Federal Search Warrant 19-1785 (M), dated September 10, 2019,
was executed on Express Mail parcel EJ112172178US. The parcel was opened and found
inside were white foam, a coloring book and one (1) "Sorry" game board. Inside the "Sorry"
game board were four (4) bundles wrapped in vacuum sealed bags. Inside the vacuum sealed
bags was U.S. Currency in $20, $50 and $100 denominations totaling $28,000.00. There
were no notes or instructions in the parcel.

On September 30, 2019, Probable Cause Verification was approved by the U.S. Postal
Inspection Service Headquarters for the seizure of $28,000.00 in U.S. currency. Notices
were sent to all interested parties on October 17, 2019. On October 28, 2019, Internet
advertisement information was posted in the forfeiture.gov website for 30 consecutive days.
According to the U.S. Postal Service serving the return address the sender of the subject
parcel EJ112172178US, Pedro Mangual is a mail recipient at the address.

On October 21, 2019, a valid Claim from Pedro Mangual, 5428 Sylvester St, Philadelphia
PA 19124, was received at the U.S Postal Inspection Service, Asset Forfeiture Unit for the
property of $28,000.00 in U.S. currency.

On his claim, Pedro Mangual stated “This is our hard earned moneis from our business,
which we have saved and did not deposit it, to be able to send it to Puerto Rico to have a
house built there.” No additional information was included, such as proof of employment.

On October 31, 2019 a letter from the Inspection Service requesting additional information
Case 3:20-cv-01007 Document 1-1 Filed 01/13/20 Page 7 of 11

19-USP-001850

19,

and evidence of the legitimacy of the seized money was sent to Pedro Mangual, 5428

Sylvester St, Philadelphia PA19124-1109. The letter requested the following information no

later than ten days after receipt of the letter. The letter was delivered by the US Postal

Service on November 4, 2019.

1,

2.

Provide evidence of the origination of the cash.

Your tax filling documents for the last year.

Corporate or businesses registrations.

Tax filling documents of your businesses for the past year.

Provide name, address and current telephone number from the intended recipient of
the seized property.

Provide a statement from the intended recipient of the seized property.

Describe your relationship with the intended recipient.

In the claim you mentioned the cash was sent to Puerto Rico for the construction of a

house. Provide the location where this construction will be done.

As of November 20, 2019, the Postal Inspection Service has not received an answer from

Mangual.

20. No suspicious activity was found or has been reported by any bank institution related to

21.

Pedro Mangual.

On December 4, 2019, thirty days later after the receipt of the letter, a response was received

from Pedro Mangual via FAX containing numerous documents as his replied to the letter
Case 3:20-cv-01007 Document 1-1 Filed 01/13/20 Page 8 of 11

19-USP-001850

dated October 31, 2019, from the Inspection Service.
Following is the requested information and Pedro Mangual’s reply:

1. Provide evidence of the origination of the cash.
No evidence of the origination of the seized cash was received from Mangual.

2. Your tax filling documents for the last year.
Pedro Mangual submitted his Form 1040, US Individual Income 2017 Tax Return;
and the 2018 Schedule C from Form 1040, Profit or Loss From Business document.
In 2017, Mangual filed as single with a business income for the amount of $24,205.
In 2018, Mangual claimed a gross business profit for the amount of $22,488.
A 2018 Schedule C Form 1040 from a Yacqueline Suarez Laguna was also received.

Suarez Laguna apparently owns a business named Suala Cleaning Services LLC with .

anet profit of $15,329.

3. Corporate or business registrations.
Pedro Mangual provided documents of a business registration with the city of
Philadelphia with the name of Pedro & Yadiel LLC, 4620 Palmetto St, Philadelphia,
PA 19124, License Number 797572.

4, Tax filling documents of your business for the past year.
Same as item 2.

5. Provide name, address and current telephone number from the intended recipient of the

seized property.
Case 3:20-cv-01007 Document 1-1 Filed 01/13/20 Page 9 of 11

19-USP-001850

Pedro Mangual provided no information about the intended recipient of the seized
parcel.
6. Provide a statement of the intended recipient of the seized property.
Pedro Manual provided no information about the intended recipient of the seized
parcel.
7. Describe your relationship of the intended recipient.
No information provided.
8. Inthe claim you mentioned the cash was sent to Puerto Rico for the construction of a house.
Provide the location where this construction will be done.
Pedro Mangual submitted a notary note in which a portion of a property located in
Guaynabo was surrendered by Tomas Garcia Carrillo to Inocencia O’Neill Olivera
and her husband Juan Mangual Rivera. By the last names of the individuals of this
note, it could be determined that these are the parents of Pedro Mangual O’Neill
a.k.a. Pedro Mangual, the claimant. This documents in no aspect neither representing
the ownership of a property by Pedro Mangual, nor there is any mention of Pedro
Mangual within said document.
In addition to the requested documents, Mangual provided 544 purchase orders from Auto
Plus Auto Parts to P & Auto Repair, ranging from January 2019 to September 2019 for the purchase
of automotive items. These numerous documents do not necessarily provide evidence or proof of the

legitimacy of the seized money, and have no relevancy to the CLAIM.
Case 3:20-cv-01007 Document 1-1 Filed 01/13/20 Page 10 of 11

19-USP-001850

Below is an analysis of the purchase orders provided by the claimant and the amount allegedly spent

in automotive parts for his business.

 

 

 

 

 

 

 

 

 

 

 

 

 

Month Amounts

January $ 9,648.91
February $ 8,148.13
March $ 6,556.97
April $ 2,860.71
May $ 1,302.73
June $ 1,417.70
July $ 1,716.48
August $ 1,259.83
September $ 2,551.87
Total $ 35,463.33

 

 

Based on (1) suspicious manner in which the defendant money was transferred, not wired, not
sent by check, but rather sent in cash, uninsured, overnight by Priority Mail Express shipment which
was paid for in cash; (2) of the amount of cash involved, $28,000.00; (3) the method of concealment
found inside the parcel; (4) a trained narcotics canine alerted positive on the package; (5) the
claimant, Pedro Mangual, appears with an extensive criminal history and convictions for possession
and use of narcotics, possession of illegal firearms, and others; (6) documents nor evidence of the
legitimacy of the seized money have been submitted from the claimant; (7) and that the intended
recipient of the parcel has not been located by the Inspection Service; the undersigned believes that
the $28,000.00 in U.S. currency seized from Pedro Mangual constitutes proceeds derived from the
illegal sale of narcotics in violation of Title 21, United States Code, § § 841 (a)(1), 843(b), and 846.

I declare under penalty of perjury that the above is true and correct to the best of my

10
Case 3:20-cv-01007 Document 1-1 Filed 01/13/20 Page 11 of 11

19-USP-001850

knowledge and belief, pursuant to Title 28, United States Code, Section 1746.

In San Juan, Puerto Rico, this (25 day of Oo Cen , 2020.

   
 

Co . .
Hector J. Martinez, US-Postal Inspector
United States Postal Inspection Service (“USPIS”)
San Juan, Puerto Rico

 

ll
Case 3:20-cv-01007 Document 1-2 Filed 01/13/20 Page 1 of 1

JS 44 (Rev, 11/04)

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a) PLAINTIFFS

 

DEFENDANTS
$28,000.00 IN U.S. CURRENCY

 

 

UNITED STATES OF AMERICA

 

 

 

(b) County of Residence of First Listed Plaintiff q
(EXCEPT IN U.S. PLAINTIFF CASES)

 

 

 

TITUS. PLAINTIFY CASES ONET FJ

IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
LAND INVOLVED.

NOTE:

(c) Attorney’s (Firm Name, Address, and Telephone Number) Attorneys (If Known)
Carmen M. Marquez-Marin, AUSA, 350 Carlos Chardon Ave, Suite

1201, Hato Rey, PR 00918

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ii. BASIS OF JURISDICTION (Place an “X” in One Box Only) HY. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
1 US. Government (13 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State 1 11 _ Incorporated or Principal Place O4 04
of Business In This State
112 US. Government O14 Diversity Citizen of Another State O2 © 2 Incorporated and Principal Place Os 5
Defendant (Indicate Citizenship of Parties in Item IID) of Business In Another State
Citizen or Subject of a O3 O 3 Foreign Nation Oe 06
Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only) —_ —
| CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES |
[7 110 Insurance PERSONAL INJURY PERSONAL INJURY |() 610 Agriculture CO 422 Appeal 28 USC 158 1 400 State Reapportionment
77 120 Marine 1 310 Airplane (D362 Personal Injury - 1 620 Other Food & Drug CO) 423 Withdrawal O 410 Antitrust
C1 130 Miller Act C1 315 Airplane Product Med. Malpractice {4 625 Dmg Related Seizure 28 USC 157 OQ 430 Banks and Banking
C7 140 Negotiable Instrument Liability (1 365 Personal Injury - of Property 21 USC 881 OF 450 Commerce
CI 150 Recovery of Overpayment | 320 Assault, Libel & Product Liability 0 630 Liquor Laws PROPERTY RIGHTS (J 460 Deportation
& Enforcement of Judgment Slander C1 368 Asbestos Personal OF 640 RR. & Truck OD 820 Copyrights (1 470 Racketeer Influenced and
CI 151 Medicare Act 0 330 Federal Employers’ Injury Product O 650 Airline Regs. 1D 830 Patent Corrupt Organizations
CF 152 Recovery of Defaulted Liability Liability CJ 660 Occupational 0 840 Trademark CI 480 Consumer Credit
Student Loans O1 340 Marine PERSONAL PROPERTY Safety/Health 1 490 Cable/Sat TV
(Exel. Veterans) (1 345 Marine Product 11 370 Other Fraud © 690 Other C1 810 Selective Service
CJ 153 Recovery of Overpayment Liability 0 371 Truth in Lending LABOR SOCIAL SECURITY. (1 850 Securities/Commodities/
of Veteran’s Benefits 1 350 Motor Vehicle 0 380 Other Personal O01 710 Fair Labor Standards 7 861 HIA (1395ff) Exchange
{7 160 Stockholders’ Suits (1 355 Motor Vehicle Property Damage Act C1 862 Black Lung (923) C1 875 Customer Challenge
(1 190 Other Contract Product Liability O 385 Property Damage O 720 Labor/Mgmt. Relations |{1 863 DIVC/DIWW (405(g)) 12 USC 3410
CJ 195 Contract Product Liability |{1 360 Other Personal Product Liability 1 730 Labor/Mgmt.Reporting | (7 864 SSID Title XVI CI 890 Other Statutory Actions
C1 196 Franchise Injury & Disclosure Act C1 865 RSI (405(g)) 1 891 Agricultural Acts
I REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS |) 740 Railway Labor Act FEDERAL TAX SUITS (J 892 Economic Stabilization Act
C7 210 Land Condemnation OF 441 Voting (510 Motions to Vacate |( 790 Other Labor Litigation | (J 870 Taxes (U.S. Plaintiff CO 893 Environmental Matters
OC 220 Foreclosure C1 442 Employment Sentence O 791 Empl. Ret. Inc. or Defendant) 01 894 Energy Allocation Act
C} 230 Rent Lease & Ejectment |) 443 Housing/ Habeas Corpus: Security Act C1 871 IRS—Third Party (J 895 Freedom of Information
CF 240 Torts to Land Accommodations 1 530 General 26 USC 7609 Act
CF 245 Tort Product Liability O1 444 Welfare 1 535 Death Penalty C1 900Appeal of Fee Determination
OF 290 All Other Real Property 1 445 Amer. w/Disabilities - | 540 Mandamus & Other Under Equal Access
Employment O01 550 Civil Rights to Justice
(1 446 Amer. w/Disabilities - | 555 Prison Condition 1 950 Constitutionality of
Other State Statutes
(I 440 Other Civil Rights
V. ORIGIN (Place an “X” in One Box Only) Transferred ff ‘Appeal to District
Tansterre om
@1 Original 2 Removed from 0 3 Remanded from o4 Reinstated or Os another district 6 Multidistrict 7 Magistrate
Proceeding State Court Appellate Court Reopened (specify) Litigation Judgment

 

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes uniess diversity):
Title 21, United States Code, Sections 841(a)(1), 843(b), 846 and
881(a)(6) and Title 18, United States Code, Section 1956(a)(1)(B)(i).

CIILciT Try

 

VI. CAUSE OF ACTION

 

 

 

TEAVIATVIT SD nly if demanded in complaint:

VIL REQUESTED IN

CJ CREUCR IP Ts fb AUCLASS AC TIGIN

 

 

 

 

 

 

 

 

COMPLAINT: UNDER F.R.C.P. 23 JURY DEMAND: OYes CINo
VUI. RELATED CASE(S) a
IF ANY (See instructions): FUDGE DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
Ol-(/3-Aoae siCrarmen OM. CMdrquez Marin
FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
Case 3:20-cv-01007 Document 1-3 Filed 01/13/20 Page 1 of 1

United States District Court for the District of Puerto Rico

CATEGORY SHEET

 

 

 

1. Title of Case (Name of first party on each side only)
4US v. $28,000.00 IN U.S. CURRENCY

 

 

 

2. Genegory TT WITT Case VMEMTTY 9. (Vee BUST TRU O}

 

 

X ORDINARY CIVIL CASE [CIVIL FORFEITURE

SOCIAL SECURITY
BANK CASE
INJUNCTION

 

 

 

 

 

 

 

 

 

3. Title and number, if any, of related cases (See Local Rules)

 

 

 

 

 

 

 

4, Has a prior action between the same parties and based on the same claim ever been filed in
this Court?
X
O YES NO
5. Is this case required to be heard and determined by a District Court of three judges pursuant to
Rule 28 U.S.C. 2284?
O yes x |No

 

 

 

6. Does this case question the constitutionality of a state statute (FRCP 24)?

O YES [X NO

 

(Please Print) 211302
USDC ATTORNEY’S ID NO.

 

 

 

 

Carmen CM. CMdrquea- Marin

TORRE CHARDON, SUITE 1201, 350 CARLOS CHARDON AVE

 

ATTORNEY'S NAME:

 

MAILING ADDRESS:

 

 

 

 

 

 

 

00918
HATO REY PR ZIP CODE

 

 

 

187-766-5656

 

 

TELEPHONE NO.

 

 

 

 
